Citation Nr: 0108084	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  97-29 353 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the cause of the veteran's death and eligibility for Chapter 
35 benefits based on a grant of service connection for the 
cause of the veteran's death.  

A hearing was held before the undersigned Member of the Board 
sitting in Montgomery, Alabama, in November 1998, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  In April 1999, the Board 
remanded the issue to the RO for further development.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died in December 1995 at the age of 56.  
According to the Certificate of Death, the veteran's cause of 
death was listed as acute coronary insufficiency due to 
coronary artery disease.

3.  At the time of the veteran's death, service connection 
had been established for, among other things, post traumatic 
stress disorder (PTSD); however, service connection was not 
in effect for coronary artery disease.

4.  The disorder implicated in the veteran's death had its 
onset long after service and was unrelated to service or 
incident thereof, and is not shown to have been related to 
service connected disability.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that during the time this case was 
undergoing appellate development, there was a significant 
change in the law.  In November 2000, the Veterans Claims 
Assistance Act of 2000 was passed.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  
After reviewing the case, the Board concludes that there is 
no need for further development.  There have been medical 
opinions obtained.  Through various letters and in the 
statement of the case and the supplemental statements of the 
case, there has been appropriate notice to the appellant.  
The appellant offered testimony at a hearing, and there is no 
indication that there are additional records that could be 
obtained.  There are several claims folders with medical 
records associated with the appellate record, and appropriate 
development is complete.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A claim for service connection for cause of death may be 
sustained if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service; and (3) there was medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1966).  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  The Board notes that, 
for purposes of the regulations, a contributory cause of 
death is defined to be one that "contributed substantially 
or materially" to death, that it "combined" to cause 
death, that it "aided or lent assistance" to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death but rather a causal connection must 
be shown.  38 C.F.R. § 3.312 (2000).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran died in December 1995, with the cause of death 
listed on the Death Certificate as acute coronary 
insufficiency (immediate) due to coronary artery disease 
(years).  The appellant, the veteran's widow, contends that 
she is entitled to service connection for the cause of the 
veteran's death.  Specifically, she maintains that the 
veteran's service-connected PTSD aggravated his coronary 
artery disease which, in turn, accelerated his death.  At the 
time of his death, the veteran's nonservice-connected 
disabilities included, among other things, hypertensive 
cardiovascular disease, status-post coronary artery bypass 
graft with hypertension, and diabetes mellitus with 
peripheral neuropathy. 

In support of her claim, the appellant submitted letters from 
the veteran's private treating physicians.  In an August 1997 
letter to the veteran's service representative, Dr. M.A.S. 
related that he had treated the veteran since 1984 and that 
the veteran experienced extreme pain in his legs, arms, and 
chest with no discernable etiology.  Dr. M.A.S. reported that 
the veteran was subsequently diagnosed with PTSD, which was 
found to be the cause of the veteran's pain, and noted that 
the pain was a contributing factor to the stress which was 
placed on the veteran's heart.  Dr. M.A.S. observed that the 
veteran's pain was due to cardiovascular insufficiency and 
opined that PTSD was definitely a contributing factor in the 
veteran's death.  He concluded that the veteran's survivors 
should be treated with the respect owed to a disabled 
veteran's family and that the family should be considered for 
benefits.  

In a second letter, dated in September 1997, another treating 
physician, Dr. L.W.E. reported that the veteran developed 
premature coronary artery disease which required two open-
heart surgeries and angioplasties.  The veteran had also 
suffered a cerebrovascular accident due to vascular disease.  
Dr. L.W.E. noted that the relationship between prolonged 
severe emotional and psychological stress and acute cardiac 
events were well documented and concluded that the veteran's 
atherosclerotic disease was likely caused by stress resulting 
from the veteran's military service.  Dr. L.W.E. reaffirmed 
his opinion in a June 1999 letter.

In a November 1998 hearing before the Board, the appellant 
testified that she noticed a different in the veteran when 
his PTSD symptoms increased, including high blood pressure, 
agitation, and chest pain.  She related that he had a lot of 
nightmares, slept spasmodically, would hold her against the 
wall thinking that she was Vietnamese, and that he became 
short of breath.  She noted that the treating physicians 
stressed to him to remain calm because of his heart 
condition.  Upon further questioning, she observed that the 
Christmas holiday was always hard for the veteran.  She noted 
that he had not worked since the mid-1980s due to stress and 
had been a minister and was just short of having a doctorate 
in counseling.  She also reflected that he had pain in his 
arms and legs for years, but was not diagnosed with a heart 
disorder for many years.  

Due to the apparent conflict between the private medical 
opinions and the lack of on-going treatment for PTSD noted in 
the veteran's medical records, the Board remanded the claim 
for addition development.  Specifically, although a past 
medical history of PTSD was noted throughout the medical 
evidence, it did not appear to play a prominent role in the 
veteran's over-all medical picture.  

In a May 1999 letter, Dr. G.D.T., another of the veteran's 
private treating physicians, reported that he had seen the 
veteran as a new patient in May 1994 and treated him until 
August 1995.  Dr. G.D.T. noted that the veteran had multiple 
medical problems, including coronary artery disease, diabetes 
mellitus with severe insulin resistance, hypertension, 
hyperlipidemia, and gastroesophageal reflux with hiatal 
hernia.  He had also been treated for degenerative disc 
disease and PTSD.  He reflected that the veteran was severely 
debilitated from recurrent chest pain and, because of the 
PTSD, it was very distressing to the veteran and produced 
severe anxiety.  

Dr. G.D.T. noted that the veteran's chest pain had multiple 
etiologies, with the most obvious being his coronary artery 
disease, which had required two bypass surgeries.  He also 
noted that the veteran's thoracic disc disease, 
gastroesophageal reflex, and duodenitis also caused 
considerable chest pain.  Dr. G.D.T. indicated that the 
veteran's PTSD made it very difficult for him to deal with 
stress and his coping mechanisms were extremely limited as a 
result.  He acknowledged that he had not reviewed the 
veteran's medical records or the events surrounding the 
veteran's death but reported that the appellant had indicated 
that another doctor had felt that the final cause of death 
was coronary insufficiency.  He observed that the veteran's 
coronary insufficiency was exacerbated and accelerated by his 
diabetes, hyperlipidemia, and high blood pressure, and that 
the stress of PTSD combined with the above disorders to 
accelerate his coronary disease and ultimate demise.  He 
concluded that the veteran's PTSD combined, aided, and lent 
assistance to the veteran's death, but that his death was 
multifactoral with all of these factors contributing to the 
premature progression of his coronary artery disease.

In an April 2000 report, a VA physician examined the medical 
records and explained that atherosclerosis was an 
accumulation of fatty materials within the arterial system of 
the heart leading to a lipid-rich core which was influenced 
by many factors, including hypertension, diabetes, 
hyperlipidemia, hypercholesterolemia, and some infections and 
viruses.  After further describing the process of 
atherosclerosis, the examiner noted that stress per se did 
not play a part in the development of the disease.  He noted 
that once the plaque was formed, there were other factors 
which could lead to the formation of a thrombus including 
mental stress, fluctuations in blood pressure, and physical 
activity; but again noted that stress played no part in the 
process of atherosclerosis.  The examiner noted that the 
veteran had major risk factors of atherosclerosis, he was a 
male, and had hypertension, diabetes mellitus, and 
hyperlipidemia.  He concluded that stress did not aggravate 
the process but if atherosclerotic plaque was present, stress 
could cause it to rupture and cause a myocardial infarction.  
Similarly, in an April 2000 psychiatric review, the examiner 
concluded that the veteran's metabolic problems (diabetes 
mellitus) caused the atherosclerosis problem that led to his 
death, and not the PTSD symptoms.  

In an October 2000 follow-up VA mental disorders review, the 
examining physician noted that he had undertaken an extensive 
review of the veteran's claims file.  The examiner reflected 
that the veteran had long-standing hypertension, diabetes, 
hyperglycemia, coronary artery disease, and PTSD.  The 
examiner remarked that although the veteran had PTSD, his 
PTSD was not the main cause or contributing factor of his 
death.  The examiner again observed the veteran's history of 
hypertension, diabetes, high cholesterol, high triglycerides, 
coronary artery disease, atherosclerosis and opined that 
these disorders were the main contributing factors in the 
death of the veteran.  The examiner reflected that the 
veteran had PTSD symptoms in the form of nightmares, 
flashbacks, and depression and that the veteran's chest pain 
could have been due to unstable angina and not to psychogenic 
factors.  The examiner noted conflicting reports by private 
physicians regarding whether there was a psychosomatic 
component to the veteran's chest pain.  After a review of the 
chart, the examiner concluded that the veteran's chest pain 
was due to unstable angina from coronary artery disease, not 
from PTSD. He emphasized that it was very difficult to 
establish a relationship between PTSD, arteriosclerotic heart 
disease, and the veteran's death.  While noting a secondary 
disorder of PTSD, the examiner concluded that the veteran's 
death was caused by long-standing diabetes, essential 
hypertension, and coronary artery arteriosclerotic heart 
disease. 

After a careful review of the medical evidence contained in 
the claims file, the Board is compelled to place more 
probative weight on the most recent VA opinions on the basis 
that those opinions addressed the veteran's multiple medical 
problems and how they impacted on his death.  Specifically, 
the August 1997 letter by Dr. M.A.S. failed to discuss the 
impact that any of the veteran's multiple medical disorders, 
including long-standing diabetes and hypertension, had on his 
death. Accordingly, the Board finds the opinion less 
persuasive than the opinions which reviewed the veteran's 
over-all medical picture.  

Moreover, Dr. M.A.S. suggested that PTSD was found to be the 
cause of the veteran's pain but in the same letter also 
reflected that the veteran's pain was caused by 
cardiovascular insufficiency.  With respect to PTSD being the 
cause of the veteran's pain, the Board finds that the 
evidence contained in the claims file does not support that 
premise.  First, the Board notes that at the time the veteran 
was diagnosed with PTSD, there was no mention made of a 
relationship between pain and the disorder.  Specifically, 
the VA examination which formed the basis of the grant of 
PTSD made no mention of pain of any type.  In fact, the 
veteran's PTSD claim was based on complaints of nightmares, 
flashbacks, etc.  Further, while the record reflects a long-
standing history of pain in the legs and arms, it does not 
appears to be related to PTSD but rather to various 
orthopedic problems.  Accordingly, the Board finds that the 
causal relationship between the veteran's pain and PTSD is 
not supported by the medical evidence of record.  On the 
other hand, the finding that the veteran's pain was due to 
cardiac disease is supported by the record.  In addition to 
multiple medical records reflecting complaints of chest pain 
associated with cardiac disease, another of the veteran's 
private treating physicians acknowledged that the veteran's 
chest pain was likely due to coronary insufficiency.  
Therefore, the record does not support a finding that the 
veteran's chest pain was due to PTSD, rather it was due to 
coronary artery disease, the reported cause of the veteran's 
death.  

The Board has also considered the September 1997 and June 
1999 letters from Dr. L.W.E. to the effect that the veteran's 
atherosclerotic heart disease was caused by stress resulting 
from the veteran's military service.  After carefully 
reviewing the claims file, the Board finds that the medical 
evidence of record does not support this proposition.  First, 
service medical records are negative for complaints of, 
treatment for, or diagnosis of coronary artery disease.  
Further, the veteran was not diagnosed with heart disease 
until the 1980s, many years after service separation.  
Moreover, at the time of his initial cardiology work-up, 
there was no causal relationship established between military 
service and the veteran's heart disease.  Further, Dr. L.W.E. 
did not address the impact of the veteran's multiple other 
medical disorders upon the veteran's atherosclerotic disease.  
Therefore, the Board finds the record does not support a 
finding of direct service connection for atherosclerotic 
heart disease.  As such, the Board places less probative 
weight on this opinion.

In the most recent private medical opinion dated in May 1999, 
Dr. G.D.T. reflected on the veteran's multiple medical 
disorders and noted that the veteran's PTSD caused him to be 
very distressed by recurrent and debilitating chest pain.  
Although the veteran's PTSD symptoms caused him distress, 
this finding alone is not sufficient to establish it as a 
contributory element to the veteran's cause of death.  Dr. 
G.D.T. acknowledged that the veteran had multiple medical 
problems and that the veteran was severely debilitated from 
recurrent chest pain; however, there is no indication that 
the PTSD symptoms were the cause of the veteran's chest pain.  
Rather, the medical evidence strongly indicates that the 
veteran's chest pain was due to the advanced heart disease, 
which ultimately caused his death.  The Board has also 
reviewed the veteran's PTSD clinic visits and notes that, for 
the most part, the veteran appeared to be doing fairly well.  
As an example, he was generally found to be cooperative and 
doing well in group sessions.  There is no indication that he 
experienced chest pain or anxiety during any of these 
sessions.  While he was clearly dealing with issues 
pertaining to the war, the notes suggest that he was 
addressing those issues reasonably well.

On the other hand, the Board finds that the recent VA 
physicians' reviews and opinions are more consistent with the 
medical evidence submitted for the record.  Specifically, the 
Board is particularly persuaded by the detail in the VA 
reviews, the fact that a detailed explanation was given for 
atherosclerotic heart disease, and the cardiovascular disease 
process was addressed as it related to stress.  Further, 
while never specifically addressed in any of the medical 
opinions, the Board notes that the veteran appears to have 
been diagnosed with a multitude of nonservice-connected 
psychiatric disorders other than PTSD.  For example, he had 
been diagnosed with panic disorder, depression, anxiety, 
chronic affective disorder, and a vasovagal reaction to pain; 
however, none of these disorders were separately service-
connected.  While one medical opinion noted a distinction 
between the veteran's PTSD symptoms and his heart disease, 
the Board also observes that the veteran was not service-
connected for anxiety, which appears to be the symptoms most 
associated by the private treating physicians as related to 
his heart disorder.  His PTSD symptomatology is fairly 
consistently described as typical nightmares, flashbacks, 
lashing out, etc.  Therefore, the Board concludes that the 
veteran's primary psychiatric pathology, relied on in the 
private medical opinions, was not a service-connected 
disorder.  

In sum, the Board has carefully weighed the evidence of 
record, the appellant's testimony, the private medical 
opinions, and the contradicting VA medical opinions in light 
of the applicable law and finds that equipoise is not shown 
and the benefit of the doubt rule does not apply.  
Specifically, the Board finds particularly probative the VA 
reviews because they appear more accurate as to the medical 
history, and addressed the impact of the veteran's multiple 
nonservice-connected medical disorders on the veteran's 
ultimate demise.  To the extent that private treating 
physicians opined that the veteran's PTSD symptoms were the 
principal or contributory cause of his death from coronary 
artery disease, the VA examiners rendered their opinions 
based on all the veteran's medical conditions and placed 
significant weight on his long-standing diabetes and 
atherosclerosis.  For that reason, the Board specifically 
accords more probative weight to the recent VA examiners' 
opinions as they focused upon the critical inquiry of this 
appeal; that is, whether the veteran's PTSD contributed 
substantially or materially to the veteran's death from 
coronary artery disease and coronary insufficiency.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

